Motion by defendant pro se for leave to dispense with printing, for assignment of counsel and for enlargement of time to prosecute appeal from judgment of the County Court, Suffolk County, rendered June 15, 1964. The motion is dismissed. There is no appeal pending. It appears that a timely notice of appeal has neither been filed nor served. The court cannot extend the time to appeal even if, as claimed by defendant in this case, the failure to take a timely appeal is due to the negligence of the attorney retained by the defendant for the purpose of the appeal (cf. People v. Kling, 14 N Y 2d 571, affg. 19 A D 2d 750; People v. Marchese, 14 N Y 2d 695, affg. 19 A D 2d 728). Beldock, P. J., Ughetta, Kleinfeld, Christ and Brennan, JJ., concur.